Exhibit 10.2
 
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES, SUBJECT TO COMPLIANCE
WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
EXISTING NOTE
 
Issuance Date:  March 17, 2010
Amendment and Restatement and Reissuance Date: September 24, 2012
Second Reissuance Date: April 25, 2013
Principal:
U.S. $5,677,580.90



 
FOR VALUE RECEIVED, UNIGENE LABORATORIES, INC., a Delaware corporation (the
“Company”), hereby promises to pay to VPC Fund II, L.P. or its registered
assigns (the “Holder”) the principal amount of Five Million Six Hundred Seventy
Seven Thousand Five Hundred Eighty Dollars and Ninety Cents ($5,677,580.90) (the
“Principal”) pursuant to, and in accordance with, the terms of that certain
Amended and Restated Financing Agreement, dated as of March 16, 2010, by and
among the Company, Victory Park Management, LLC, as administrative agent and
collateral agent (in such capacity, the “Agent”), and the Lenders party thereto
(together with all exhibits and schedules thereto and as amended by the
Forbearance Agreement and First Amendment to Amended and Restated Financing
Agreement, dated as of September 21, 2012 (the “First Amendment”), and Second
Amendment to Amended and Restated Financing Agreement, dated as of April 8, 2013
(the “Second Amendment”), as may otherwise be amended, restated, modified and
supplemented from time to time, the “Financing Agreement”).  The Company hereby
promises to pay accrued and unpaid Interest (as defined below) and premium, if
any, on the Principal on the dates, at the rates and in the manner provided for
in the Financing Agreement.  This Note (including all Notes issued in exchange,
transfer or replacement hereof, and as any of the foregoing may be amended,
restated, supplemented or otherwise modified from time, this “Note”) is issued
pursuant to the Financing Agreement and is one of the Existing Notes.  All
capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Financing Agreement or, if not defined in
the Financing Agreement, the respective meanings set forth in the First
Amendment or Second Amendment, as applicable.
 
 
1

--------------------------------------------------------------------------------

 
 
This Note is subject to mandatory prepayment on the terms specified in the
Financing Agreement.  The Company has no right, but under certain circumstances
may have an obligation, make payments of Principal prior to the Maturity
Date.  At any time an Event of Default exists, the Principal of this Note,
together with all accrued and unpaid Interest and any applicable premium due, if
any, may be declared, or shall otherwise become, due and payable in the manner,
at the price and with the effect provided in the Financing Agreement.
 
(1)           Definitions.
 
(a)      Certain Defined Terms.  For purposes of this Note, the following terms
shall have the following meanings:
 
(i)           “Common Stock” means the common stock, par value $0.01 per share,
of the Company.
 
(ii)           “Conversion Amount” means the sum of (A) the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (B) the amount of all accrued and unpaid Interest on the
Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, as further described in the Financing Agreement
(the “Interest Amount”).
 
(iii)           “Conversion Price” means, as of any Conversion Date or other
date of determination, $0.15 per Share, subject to adjustment as provided
herein.
 
(iv)           “Dollars” or “$” means United States Dollars.
 
(v)            “Interest” means any interest (including any default interest)
accrued on the Principal pursuant to the terms of this Note and the Financing
Agreement.
 
(vi)           “Issuance Date” means March 17, 2010, regardless of any exchange
or replacement hereof.
 
(vii)            “Principal” means the outstanding principal amount of this Note
as of any date of determination.
 
(viii)           “Principal Market” means the Pink Sheets (or successor
thereto); provided, however, that, if after the date of the Financing Agreement
the Common Stock is listed on a U.S. national securities exchange, the
“Principal Market” shall mean such U.S. national securities exchange, as
applicable; provided, further, that if the Common Stock is not listed on the
Pink Sheets (or successor thereto) or a U.S. national securities exchange,
“Principal Market” shall mean the principal securities exchange or trading
market for the Common Stock.
 
(ix)           “Registration Rights Agreement” means that certain Amended and
Restated Registration Rights Agreement, dated as of March 17, 2010 and amended
and restated as of September 21, 2012, by and among the Company and the Lenders.
 
 
2

--------------------------------------------------------------------------------

 
 
(x)           “Shares” means shares of Common Stock.
 
(xi)           “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on its principal
market (in the case of the Common Stock, the Principal Market) during the period
beginning at 9:30 a.m. New York City time (or such other time as its principal
market publicly announces is the official open of trading) and ending at 4:00
p.m. New York City time (or such other time as its principal market publicly
announces is the official close of trading) as reported by Bloomberg Financial
Markets (or any successor thereto) (“Bloomberg”) through its “Volume at Price”
functions, or if the foregoing does not apply, the dollar volume-weighted
average price of such security in the over-the-counter market on the electronic
bulletin board for such security during the period beginning at 9:30 a.m. New
York City time (or such other time as such over-the-counter market publicly
announces is the official open of trading), and ending at 4:00 p.m. New York
City time (or such other time as such over-the-counter market publicly announces
is the official close of trading) as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported by the
Principal Market.  If the Weighted Average Price cannot be calculated for such
security on such date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Agent.  If the Company and the Agent are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 2(c)(iii) below, with the term “Weighted
Average Price” being substituted for the term “Conversion Price.”  All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during any period during
which the Weighted Average Price is being determined.
 
(2)           Conversion Rights.  This Note may be converted into Shares on the
terms and conditions set forth in this Section 2.
 
(a)      Conversion at Option of the Holder.  At any time on or after March 17,
2011, the Holder shall be entitled to convert all or any part of the Principal
(and the Interest Amount thereon) into fully paid and nonassessable Shares (the
“Conversion Shares”) in accordance with this Section 2 at the Conversion Rate
(as defined in Section 2(b)).  The Company shall not issue any fraction of a
Share upon any conversion.  If the issuance would result in the issuance of a
fraction of a Share, then the Company shall round such fraction of a Share up or
down to the nearest whole share (with 0.5 rounded up).  Notwithstanding the
foregoing, prior to the filing of the Second Charter Amendment, the Company
shall not be obligated to, nor shall, issue any shares of Common Stock upon any
conversion of this Note in excess of the number of shares of Common Stock that
are required to be reserved for conversions of the Notes and allocated to the
Holder in accordance with Section 8.31 of the Financing Agreement (less any
shares of Common Stock previously issued to the Holder upon conversions of the
Notes).
 
(b)      Conversion Rate.  The number of Conversion Shares issuable upon a
conversion of any portion of this Note pursuant to Section 2 shall be determined
according to the following formula (the “Conversion Rate”):
 
 
3

--------------------------------------------------------------------------------

 
 
              Conversion Amount               
Conversion Price
 
(c)      Mechanics of Conversion.  The conversion of this Note shall be
conducted in the following manner:
 
(i)           Holder’s Delivery Requirements.  To convert a Conversion Amount
into Conversion Shares on any date (the “Conversion Date”), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
5:00 p.m. New York City time on such date, a copy of an executed conversion
notice in the form attached hereto as Exhibit A (the “Conversion Notice”) to the
Company (Attention:  Chief Executive Officer), which Conversion Notice may
specify that such conversion is conditioned upon consummation of any transaction
(a “Conversion Trigger Transaction”) and (B) if required by Section 2(c)(vii),
surrender to a common carrier for delivery to the Company, no later than three
(3) Business Days after the Conversion Date, the original Note being converted
(or an indemnification undertaking in customary form with respect to this Note
in the case of its loss, theft or destruction) (or, if the conversion is
conditioned upon the consummation of a Conversion Trigger Transaction, on the
later of such third (3rd) Business Day and the date of consummation of such
Conversion Trigger Transaction).
 
(ii)           Company’s Response.  Upon receipt or deemed receipt by the
Company of a copy of a Conversion Notice, the Company (I) shall immediately
send, via facsimile, a confirmation of receipt of such Conversion Notice to the
Holder and the Company’s designated transfer agent (the “Transfer Agent”), which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein and (II) on or before
the second (2nd) Business Day following the date of receipt or deemed receipt by
the Company of such Conversion Notice (or, if the conversion is conditioned upon
the consummation of a Conversion Trigger Transaction, upon the consummation of
such Conversion Trigger Transaction) (the “Share Delivery Date”) (A) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program and provided that the Holder is
eligible to receive Shares through DTC, credit such aggregate number of
Conversion Shares to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal At Custodian
system, or (B) if the foregoing shall not apply, issue and deliver to the
address as specified in the Conversion Notice, a stock certificate, registered
in the name of the Holder or its designee, for the number of Conversion Shares
to which the Holder shall be entitled.  If this Note is submitted for
conversion, as may be required by Section 2(c)(vii), and the Principal
represented by this Note is greater than the Principal being converted, then the
Company shall, as soon as practicable and in no event later than three (3)
Business Days after receipt of this Note (the “Note Delivery Date”) and at its
own expense, issue and deliver to the Holder a new Note representing the
Principal not converted and cancel this Note.
 
(iii)           Dispute Resolution.  In the case of a dispute as to the
determination of the Conversion Price or the arithmetic calculation of the
Conversion Rate, the Company shall instruct the Transfer Agent to issue to the
Holder the number of Conversion Shares that is not disputed and shall transmit
an explanation of the disputed determinations or arithmetic calculations to the
Holder via facsimile within two (2) Business Days of receipt or deemed receipt
of the Holder’s Conversion Notice or other date of determination.  If the Holder
and the Company are unable to agree upon the determination of the Conversion
Price or arithmetic calculation of the Conversion Rate within one (1) Business
Day of such disputed determination or arithmetic calculation being transmitted
to the Holder, then the Company shall promptly (and in any event within two (2)
Business Days) submit via facsimile (A) the disputed determination of the
Conversion Price to an independent, reputable investment banking firm agreed to
by the Company and the Agent, or (B) the disputed arithmetic calculation of the
Conversion Rate to the Company’s independent registered public accounting firm,
as the case may be.  The Company shall direct the investment bank or the
accounting firm, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
two (2) Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank’s or accounting firm’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)           Record Holder.  The person or persons entitled to receive the
Conversion Shares issuable upon a conversion of this Note shall be treated for
all purposes as the legal and record holder or holders of such Shares on the
Conversion Date (which, if the conversion is conditioned upon the consummation
of a Conversion Trigger Transaction, shall be deemed the date of the
consummation of such Conversion Trigger Transaction), or in the case of
Conversion Shares the issuance of which is subject to a bona fide dispute that
is subject to and being resolved pursuant to, and in compliance with the time
periods and other provisions of, the dispute resolution provisions of Section
2(c)(iii), the first Business Day after the resolution of such bona fide
dispute.
 
(v)           Company’s Failure to Timely Convert.
 
(A)           Cash Damages.  If within three (3) Business Days after the
Company’s receipt of the facsimile copy of a Conversion Notice (or, if the
conversion is conditioned upon the consummation of a Conversion Trigger
Transaction, upon the consummation of such Conversion Trigger Transaction) the
Company shall fail to issue and deliver a certificate to the Holder for, or
credit the Holder’s or its designee’s balance account with DTC with, the number
of Conversion Shares to which the Holder is entitled upon the Holder’s
conversion of any Conversion Amount, or if the Company fails to issue and
deliver a new Note representing the Principal to which such Holder is entitled
on or before the Note Delivery Date pursuant to Section 2(c)(ii), then in
addition to all other available remedies that the Holder may pursue hereunder
and under the Financing Agreement, the Company shall pay additional damages to
the Holder for each day after the Share Delivery Date such conversion is not
timely effected and/or each day after the Note Delivery Date such Note is not
delivered in an amount equal to one percent (1%) of the sum of the following:
(a) in the event the Company has failed to deliver the Conversion Shares to the
Holder or its designee on or prior to the Share Delivery Date, the product of
(I) the number of Conversion Shares not issued to the Holder or its designee on
or prior to the Share Delivery Date and to which the Holder is entitled and (II)
the Weighted Average Price of the Common Stock on the Share Delivery Date (such
product is referred to herein as the “Share Product Amount”), and (b) in the
event the Company has failed to deliver a Note to the Holder on or prior to the
Note Delivery Date, the product of (y) the number of Conversion Shares issuable
upon conversion of the Principal represented by the Note to have been delivered
as of the Note Delivery Date and (z) the Weighted Average Price of the Common
Stock on the Note Delivery Date; provided, that in no event shall cash damages
accrue pursuant to this Section 2(c)(v)(A) with respect to the Share Product
Amount during the period, if any, in which the Conversion Price or the
arithmetic calculation of the Conversion Rate is subject to a bona fide dispute
that is subject to and being resolved pursuant to, and in compliance with the
time periods and other provisions of, the dispute resolution provisions of
Section 2(c)(iii) and the Company is otherwise in compliance with Section
2(c)(iii), so long as all of the Conversion Shares are delivered to the Holder
within one (1) Business Day of the resolution of such bona fide
dispute.  Alternatively, subject to Section 2(c)(iii), at the election of the
Holder made in the Holder’s sole discretion, the Company shall pay to the
Holder, in lieu of the additional damages referred to in the preceding sentence
(but in addition to all other available remedies that the Holder may pursue
hereunder and under the Financing Agreement), 115% of the amount by which (A)
the Holder’s total purchase price (including brokerage commissions, if any) for
the Shares purchased to make delivery in satisfaction of a sale by the Holder of
the Conversion Shares to which the Holder is entitled but has not received upon
a conversion exceeds (B) the net proceeds received by the Holder from the sale
of the Shares to which the Holder is entitled but has not received upon such
conversion.  If the Company fails to pay the additional damages set forth in
this Section 2(c)(v)(A) within five (5) Business Days of the date incurred, then
the Holder entitled to such payments shall have the right at any time, so long
as the Company continues to fail to make such payments, to require the Company,
upon written notice, to immediately issue, in lieu of such cash damages, the
number of Shares equal to the quotient of (X) the aggregate amount of the
damages payments described herein divided by (Y) the Conversion Price in effect
on such Conversion Date as specified by the Holder in the Conversion Notice.
 
 
5

--------------------------------------------------------------------------------

 
 
(B)           Void Conversion Notice.  If for any reason (except the operation
of the last sentence of Section 2(a) on or prior to the First Amendment
Stockholder Approval Deadline and, if the First Amendment Stockholder Approval
is obtained at the First Amendment Stockholder Meeting, on or prior to the third
(3rd) Business Day thereafter), the Holder has not received all of the
Conversion Shares prior to the tenth (10th) Business Day after the Share
Delivery Date with respect to a conversion of this Note, other than due to the
pendency of a dispute being resolved in accordance with Section 2(c)(iii) (a
“Conversion Failure”), then the Holder, upon written notice to the Company (a
“Void Conversion Notice”), may void its Conversion Notice with respect to, and
retain or have returned, as the case may be, any portion of this Note that has
not been converted pursuant to the Holder’s Conversion Notice; provided, that
the voiding of the Holder’s Conversion Notice shall not affect the Company’s
obligations to make any payments that have accrued prior to the date of such
notice pursuant to Section 2(c)(v)(A) or otherwise.
 
(C)           Redemption.  In the event of a Conversion Failure, the Holder,
upon written notice to the Company, may require that the Company redeem, in
accordance with Section 10.2 of the Financing Agreement, all of the Principal,
including the Principal previously submitted for conversion and with respect to
which the Company has not delivered Conversion Shares.
 
(vi)           Pro-Rata Conversion.  In the event the Company receives a
Conversion Notice from more than one holder of the Notes for the same Conversion
Date and the Company can convert some, but not all, of such Notes, then the
Company shall convert from each holder of the Notes electing to have Notes
converted at such time a pro-rata amount of such holder’s Note submitted for
conversion based on the principal amount of the Note submitted for conversion on
such date by such holder relative to the aggregate principal amount of all of
the Notes submitted for conversion on such date; provided, however, that nothing
in this Section 2(c)(vi) shall affect any other rights or remedies provided to
the Company provided hereunder, under the Financing Agreement or any of the
other Transaction Documents, or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
(vii)           Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon conversion or redemption of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless all of the Principal is being converted or redeemed.  The
Holder and the Company shall maintain records showing the Principal converted or
redeemed and the dates of such conversions or redemptions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon any such partial conversion or
redemption.  Notwithstanding the foregoing, if this Note is converted or
redeemed as aforesaid, the Holder may not transfer this Note unless the Holder
first physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Principal represented by this Note.  The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or redemption of any portion of this
Note, the Principal of this Note may be less than the principal amount stated on
the face hereof.
 
(d)      Taxes.  The Company shall pay any and all taxes (excluding income
taxes, franchise taxes or other taxes levied on gross earnings, profits or the
like of the Holder) that may be payable with respect to the issuance and
delivery of Conversion Shares upon the conversion of this Note.
 
(e)      Adjustments to Conversion Price.  The Conversion Price will be subject
to adjustment from time to time as follows:
 
(i)           Adjustment of Conversion Price upon Issuance of Common Stock.  If
and whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Section 2(e)(i) is deemed to have issued or sold, any
Shares (including the issuance or sale of Shares owned or held by or for the
account of the Company, but excluding Exempted Issuances (as defined below)) for
a consideration per Share less than a price (the “Applicable Price”) equal to
the Conversion Price in effect immediately prior to such time, then immediately
after such issue or sale (or deemed issue or sale), the Conversion Price then in
effect shall be reduced to an amount equal to such consideration per Share.  For
all purposes of this Section 2(e)(i), including for purposes of determining the
adjusted Conversion Price under this Section 2(e)(i) and for purposes of
determining whether the Company has issued or sold, or shall be deemed to have
issued or have sold, any Shares for a consideration per Share less than a price
equal to the Applicable Price, the following shall be applicable:
 
(A)           Issuance of Options.  If the Company in any manner grants or sells
any Options (as defined below) and the lowest price per share for which one
Share is issuable upon the exercise of any such Option or upon conversion,
exchange or exercise of any Convertible Security (as defined below) issuable
upon exercise of any such Option is less than the Applicable Price, then such
Share shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share.  For purposes of this Section 2(e)(i)(A), the “lowest price per share for
which one Share is issuable upon the exercise of any such Option or upon
conversion, exchange or exercise of any Convertible Security issuable upon
exercise of any such Option” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one Share upon the granting or sale of such Option, upon exercise of such Option
and upon conversion, exchange or exercise of any Convertible Security issuable
upon exercise of such Option.  No further adjustment of the Conversion Price
shall be made upon the actual issuance of such Share or of such Convertible
Securities upon the exercise of such Option or upon the actual issuance of such
Share upon conversion, exchange or exercise of such Convertible Security.
 
 
7

--------------------------------------------------------------------------------

 
 
(B)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one Share is issuable upon the conversion, exchange or exercise thereof is
less than the Applicable Price, then such Share shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share.  For
the purposes of this Section 2(e)(i)(B), the “lowest price per share for which
one Share is issuable upon such conversion, exchange or exercise” shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one Share upon the issuance or
sale of the Convertible Security and upon the conversion, exchange or exercise
of such Convertible Security.  No further adjustment of the Conversion Price
shall be made upon the actual issuance of such Share upon conversion, exchange
or exercise of such Convertible Security, and if any such issuance or sale of
such Convertible Security is made upon exercise of any Option for which
adjustment of the Conversion Price had been or are to be made pursuant to other
provisions of this Section 2(e)(i), then no further adjustment of the Conversion
Price shall be made by reason of such issuance or sale.
 
(C)           Change in Option Price or Rate of Conversion.  If the purchase,
exchange or exercise price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities, or the rate at which any Options or Convertible
Securities are convertible into or exchangeable or exercisable for Shares
changes at any time, then the Conversion Price in effect at the time of such
change shall be adjusted to the Conversion Price that would have been in effect
at such time had such Options or Convertible Securities provided for such
changed purchase, exchange or exercise price, additional consideration or
changed conversion rate, as the case may be, at the time initially granted,
issued or sold.  For purposes of this Section 2(e)(i)(C), if the terms of any
Option or Convertible Security that was outstanding as of the Issuance Date are
changed in the manner described in the immediately preceding sentence, then such
Option or Convertible Security and the Shares deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change.  No adjustment shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.
 
(D)           Calculation of Consideration Received.  In case any Options are
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction or series of related
transactions, (A) the Options will be deemed to have been issued for a
consideration equal to the greatest of (I) $0.01, (II) the specific aggregate
consideration, if any, allocated to such Options, and (III) the Black-Scholes
Value (as defined below) of such Options (the greatest of (I), (II) and (III),
the “Option Consideration”) and, for purposes of applying the provisions of this
Section 2(e), the Option Consideration shall be allocated pro-rata among all the
Shares issuable upon exercise of such Options to determine the consideration per
each such Share, and (B) the other securities will be deemed to have been issued
for an aggregate consideration equal to the aggregate consideration received by
the Company for the Options and other securities (determined as provided below),
less the Option Consideration.  If any Shares, Options or Convertible Securities
are issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor will be deemed to be the net amount received by
the Company therefor.  If any Shares, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the Weighted Average Price of such securities on the date of receipt of
such securities.  If any Shares, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Shares, Options or
Convertible Securities, as the case may be.  The fair value of any consideration
other than cash or marketable securities will be determined jointly by the
Company and the Agent.  If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five (5)
Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser selected jointly by the Company and the
Agent.  The determination of such appraiser shall be final and binding upon all
parties absent manifest error, and the fees and expenses of such appraiser shall
be borne by the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(E)           Record Date.  If the Company takes a record of the holders of
Shares for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Shares, Options or in Convertible Securities or (2) to
subscribe for or purchase Shares, Options or Convertible Securities, then such
record date will be deemed to be the date of the issue or sale of the Shares
deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution or the date of the granting of such right of
subscription or purchase, as the case may be.
 
(F)           Certain Definitions.  For purposes of this Section 2(e), the
following terms have the respective meanings set forth below:
 
(I)           “Approved Stock Plan” means any employee benefit plan that has
been approved by the Board of Directors of the Company (the “Board”) and the
stockholders of the Company prior to the date of the First Amendment and listed
on Schedule 7.43 thereto, pursuant to which the Company’s securities may be
issued to any consultant, employee, officer or director for services provided to
the Company, as any such plan may, on or after the date of the First Amendment
Stockholder Approval, be amended to increase the aggregate number of Shares
authorized for issuance under all such plans by up to an aggregate of 10,000,000
additional Shares (subject to proportionate adjustment for stock splits, stock
dividends, stock combinations and similar events after the date of the First
Amendment), provided that any such amendment is approved by the Board and the
stockholders of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(II)           “Black-Scholes Value” of any Options shall mean the sum of the
amounts resulting from applying the Black-Scholes pricing model to each such
Option, which calculation is made with the following inputs: (i) the “option
striking price” being equal to the lowest exercise price possible under the
terms of such Option on the date of the issuance of such Option (the “Valuation
Date”), (ii) the “interest rate” being equal to the Federal Reserve US H.15 T
Note Treasury Constant Maturity 1 Year rate on the Valuation Date (as reported
by Bloomberg through its "ALLX H15T" function (accessed by typing “ALLX H15T”
[GO] on a Bloomberg terminal, and inserting the date of the Valuation Date and
then looking at the row entitled “Treas Const Mat 1 Year” under the column
entitled “Previous Value”)), or if such rate is not available then such other
similar rate as mutually agreed to by the Company and the Agent, (iii) the “time
until option expiration” being the time from the Valuation Date until the
expiration date of such Option, (iv) the “current stock price” being equal to
the Weighted Average Price of the Common Stock on the Valuation Date, (v) the
“volatility” being the 100-day historical volatility of the Common Stock as of
the Valuation Date (as reported by the Bloomberg “HVT” screen), and (vi) the
“dividend rate” being equal to zero.  Within three (3) Business Days after the
Valuation Date, each of the Company and the Holder shall deliver to the other a
written calculation of its determination of the Black-Scholes Value of the
Options.  If the Holder and the Company are unable to agree upon the calculation
of the Black-Scholes Value of the Options within eight (8) days of the Valuation
Date, then the Company shall submit via facsimile the disputed calculation to an
investment banking firm (selected jointly by the Company and the Agent) within
ten (10) days of the Valuation Date.  The Company shall cause such investment
banking firm to perform the calculations and notify the company and the Holder
of the results no later than five (5) Business Days after the delivery of the
disputed calculation to such firm.  Such investment banking firm’s calculation
of the Black-Scholes Value of the Options shall be deemed conclusive absent
manifest error.  The Company shall bear the fees and expenses of such investment
banking firm for providing such calculation.
 
(III)           “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exchangeable or
exercisable for Shares.
 
(IV)           “Exempted Issuances” shall mean: (A) Shares issued or deemed to
have been issued by the Company pursuant to an Approved Stock Plan; (B) up to
1,000,000 Shares (subject to proportionate adjustment for stock splits, stock
dividends, stock combinations and similar events after the Issuance Date) issued
or deemed to be issued pursuant to an equity award outside of an Approved Stock
Plan to the first new chief executive officer hired by the Company after the
date of the Financing Agreement, provided that such equity award is approved by
the Board; (C) Shares issued or deemed to have been issued upon the conversion,
exchange or exercise of any Option or Convertible Security outstanding on the
date prior to the date of the Financing Agreement and set forth in Schedule 7.7
to the Financing Agreement, provided that the terms of such Option or
Convertible Security are not amended or otherwise modified on or after the date
of the Financing Agreement, and provided that the conversion price, exchange
price, exercise price or other purchase price is not reduced, adjusted or
otherwise modified and the number of Shares issued or issuable is not increased
(whether by operation of, or in accordance with, the relevant governing
documents or otherwise) on or after the date of the Financing Agreement; (D)
Shares issued or deemed to have been issued by the Company upon conversion of
the Notes; (E) Shares, Options or Convertible Securities issued by reason of a
dividend, stock split, split-up or other distribution on Shares for which
adjustment of the Conversion Price is fully made by Section 2(e)(i), 2(e)(ii) or
2(e)(iii); (F) Shares issued or deemed to be issued to an equipment lessor or
other financial institution, or to a real property lessor, pursuant to an
equipment leasing or real property leasing transaction approved by the Board,
provided that the primary purpose or material result of such transaction is not
to raise or obtain equity capital or cash; (G) Shares issued or deemed to be
issued to a supplier or third party service provider as consideration for such
supplier’s or provider’s provision of goods or services to the Company, pursuant
to a transaction approved by the Board, provided that the primary purpose or
material result of such transaction is not to raise or obtain equity capital or
cash; (H) Shares issued or deemed to be issued in connection with a sponsored
research, collaboration, technology license, development, OEM, marketing or
other similar agreement or strategic partnership, pursuant to a transaction
approved by the Board, provided that the primary purpose or material result of
such transaction is not to raise or obtain equity capital or cash, and provided,
in the case of any Shares issued or deemed to be issued pursuant to transactions
described in clauses (F), (G) and (H) of this Section 2(e)(i)(F)(IV), that the
aggregate number of Shares so issued and deemed to be issued does not exceed
5,000,000 Shares (subject to proportionate adjustment for stock splits, stock
dividends, stock combinations and similar events after the date of the Financing
Agreement); (I) up to 5,000,000 Shares (subject to proportionate adjustment for
stock splits, stock dividends, stock combinations and similar events after the
date of the Financing Agreement) issuable pursuant to that certain Agreement,
dated as of May 29, 2012, by and among Principal Borrower, the “Levy Parties”
party thereto and the “Victory Park Parties” party thereto, without amendment or
other modification except with the prior written consent of the Agent (provided
that this clause (I) shall not limit or otherwise affect the Company’s
obligations under the Financing Agreement and the Affiliate Subordination
Agreement); and (J) the Retention Option Shares issued or deemed to be issued
pursuant to the Retention Options.
 
 
10

--------------------------------------------------------------------------------

 
 
(V)           “Options” means any rights, warrants or options to subscribe for
or purchase Shares or Convertible Securities.
 
(ii)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
outstanding Shares into a greater number of Shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately
reduced.  If the Company at any time on or after the Issuance Date combines (by
combination, reverse stock split or otherwise) its outstanding Shares into a
lesser number of Shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.
 
(iii)           Adjustment of Conversion Price upon a Distribution of
Assets.  If the Company at any time on or after the Issuance Date shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of Common Stock, by way of return of capital or otherwise
(including any distribution of cash, stock or other securities, property or
options by way of a dividend, spin-off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), then, in each
such case, the Conversion Price in effect immediately prior to the close of
business on the date fixed for the determination of holders of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such date, to a price determined by multiplying such Conversion
Price by a fraction of which (A) the numerator shall be the Weighted Average
Price of the Common Stock on the Trading Day immediately preceding such date
minus the value of the Distribution (as determined in good faith by the Board)
applicable to one Share, and (B) the denominator shall be the Weighted Average
Price of the Common Stock on the Trading Day immediately preceding such date.
 
 
11

--------------------------------------------------------------------------------

 
 
(iv)           Adjustment for Tax Purposes.  The Company shall be entitled to
make such reductions in the Conversion Price, in addition to those otherwise
required by this Section 2(e), as the Board in its discretion shall determine to
be advisable in order that any stock dividends, subdivisions of shares,
distribution of rights to purchase stock or securities, or any distribution of
securities convertible into or exchangeable for stock, made after the Issuance
Date by the Company to its stockholders shall not be taxable.
 
(v)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 2(e) but not expressly provided for by such
provisions (including the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board will make
an appropriate adjustment in the Conversion Price so as to protect the rights of
the Holder; provided that no such adjustment will increase the Conversion Price
as otherwise determined pursuant to this Section 2(e).
 
(vi)           Notices.  Promptly upon any adjustment of the Conversion Price,
the Company will give written notice thereof to the Holder, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.  The
Company will give written notice to the Holder at least ten (10) Business Days
prior to the date on which the Company closes its books or takes a record (I)
with respect to any dividend or distribution upon the Common Stock, (II) with
respect to any pro-rata subscription offer to holders of Common Stock or (III)
for determining rights to vote with respect to any Organic Change (as defined in
Section 3), dissolution or liquidation, provided that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.  The Company will also give written notice to the Holder
at least ten (10) Business Days prior to the date on which any Organic Change,
dissolution or liquidation will take place, provided that such information shall
be made known to the public prior to or in conjunction with such notice being
provided to the Holder.
 
(3)           Reorganization, Reclassification, Consolidation, Merger or
Sale.  Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other transaction that is effected in such a way that holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock is referred to herein as an “Organic Change.”  In addition to any
other rights provided to the Holder hereunder, under the Financing Agreement or
otherwise, prior to the consummation of any (i) sale of all or substantially all
of the Company’s assets to an acquiring Person (including, for the avoidance of
doubt, the sale of all or substantially all of the assets of the Company’s
Subsidiaries in the aggregate) or (ii) other Organic Change following which the
Company is not a surviving entity, the Company will secure from the Person
purchasing such assets or the successor resulting from such Organic Change (in
each case, the “Acquiring Entity”) a written agreement, in form and substance
reasonably satisfactory to the Agent and approved by the Agent (which approval
shall not be unreasonably withheld), to deliver to the Holder in exchange for
this Note, a security of the Acquiring Entity evidenced by a written instrument
substantially similar in form and substance to this Note and reasonably
satisfactory to the Agent and approved by the Agent (which approval shall not be
unreasonably withheld), which instrument shall have a principal amount and
interest rate equal to the Principal and the interest rate of the Note, have
similar ranking and have similar conversion rights, provided that such new
instrument shall ensure (in a manner reasonably satisfactory to the Agent) that
the Holder will thereafter have the right to acquire and receive, in lieu of or
in addition to (as the case may be) the Shares immediately theretofore
acquirable and receivable upon the conversion of this Note (without regard to
any limitations or restrictions on conversion), such shares of stock, securities
or assets of the Acquiring Entity that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of Shares that
would have been acquirable and receivable upon the conversion of this Note as of
the date of such Organic Change (without taking into account any limitations or
restrictions on the conversion of this Note).  Prior to the consummation of any
other Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Agent and approved by the Agent (which
approval shall not be unreasonably withheld)) to ensure that the Holder will
thereafter have the right to acquire and receive, in lieu of or in addition to
(as the case may be) the Shares immediately theretofore acquirable and
receivable upon the conversion of this Note (without regard to any limitations
or restrictions on conversion), such shares of stock, securities or assets that
would have been issued or payable in such Organic Change with respect to or in
exchange for the number of Shares that would have been acquirable and receivable
upon the conversion of this Note as of the date of such Organic Change (without
taking into account any limitations or restrictions on the conversion of this
Note).
 
 
12

--------------------------------------------------------------------------------

 
 
(4)           Voting Rights.  Except as required by law and as expressly
provided in this Note and the Financing Agreement, the Holder shall have no
voting rights with respect to any of the Conversion Shares until the Conversion
Date relating to the conversion of this Note upon which such Conversion Shares
are issuable (or in the case of Conversion Shares the issuance of which is
subject to a bona fide dispute that is subject to and being resolved pursuant
to, and in compliance with the time periods and other provisions of, the dispute
resolution provisions of Section 2(c)(iii), the first Business Day after the
resolution of such bona fide dispute).
 
(5)           Vote to Change the Terms of the Notes.  The terms and provisions
of this Note shall not be amended or waived except in accordance with Section
13.6 of the Financing Agreement.
 
(6)           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, the Financing
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief). No remedy contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy, and nothing
herein shall limit the Holder’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Note.  The Company covenants to
the Holder that there shall be no characterization concerning this instrument
other than as expressly provided herein.  Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
 
13

--------------------------------------------------------------------------------

 
 
(7)           Specific Shall Not Limit General; Construction.  No specific
provision contained in this Note shall limit or modify any more general
provision contained herein.  This Note shall be deemed to be jointly drafted by
the Company and all purchasers of Notes pursuant to the Financing Agreement and
shall not be construed against any Person as the drafter hereof.
 
(8)           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
(9)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 13.7 of the Financing Agreement.
 
(10)           Transfer of this Note.  This Note may be offered, sold, assigned
or transferred by the Holder without the consent of the Company, subject only to
the provisions of Sections 6.4 and 6.5 of the Financing Agreement.
 
(11)           Payment of Collection, Enforcement and Other Costs.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding; or (b) an attorney is
retained to represent the Holder in any bankruptcy, reorganization, receivership
of the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.
 
(12)           Cancellation.  After all Principal, Interest and other amounts at
any time owed under, or on account of, this Note have been paid in full or
converted into Shares in accordance with the terms hereof, this Note shall
automatically be deemed cancelled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
 
14

--------------------------------------------------------------------------------

 
 
(13)           Registered Note.  This Note is a registered Note, and the right,
title and interest of the Holder and its assignees in and to this Note shall be
transferable only upon notation of such transfer in the register in accordance
with Sections 2.8 and 2.9 of the Financing Agreement.  As provided in the
Financing Agreement, upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered Holder hereof or such Holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.  This Note shall only evidence the Holder’s or its assignee’s
right, title and interest in and to the Note, and in no event is this Note to be
considered a bearer instrument or obligation.  This Section 13 shall be
construed so that this Note is at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations promulgated thereunder.
 
(14)           Waiver of Notice.  To the extent permitted by law, the Company
hereby waives demand, notice, presentment, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note, the Financing Agreement and the other Transaction
Documents.
 
(15)           Governing Law.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note and all disputes arising hereunder
shall be governed by, the laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois.  The Company (a)
agrees that any legal action or proceeding with respect to this Note or any
other agreement, document, or other instrument executed in connection herewith,
shall be brought exclusively in any state or federal court located within
Chicago, Illinois, (b) irrevocably waives any objections which the Company may
now or hereafter have to the venue of any suit, action or proceeding arising out
of or relating to this Note, or any other agreement, document, or other
instrument executed in connection herewith, brought in the aforementioned
courts, and (c) further irrevocably waives any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE COMPANY AND THE HOLDER (BY ACCEPTANCE HEREOF) IRREVOCABLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO
ENFORCE ANY PROVISION OF THIS NOTE OR ANY OTHER TRANSACTION DOCUMENT.
 
(16)           Interpretative Matters.  Unless the context otherwise requires,
(a) all references to Sections or Exhibits are to Sections or Exhibits contained
in or attached to this Note, (b) each accounting term not otherwise defined in
this Note has the meaning assigned to it in accordance with GAAP, (c) words in
the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation.  If a stock split, stock dividend,
stock combination or other similar event occurs during any period over which an
average price is being determined, then an appropriate adjustment will be made
to such average to reflect such event.
 
 
15

--------------------------------------------------------------------------------

 
 
(17)           Execution.  A facsimile, telecopy, PDF or other reproduction of
this Note may be delivered by the Company, and an executed copy of this Note may
be delivered by the Company by facsimile, e-mail or other similar electronic
transmission device pursuant to which the signature of or on behalf of the
Company can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  The Company hereby agrees that it shall
not raise the execution of facsimile, PDF or other reproduction of this Note, or
the fact that any signature was transmitted by facsimile, e-mail or other
similar electronic transmission device, as a defense to the Company’s execution
of this Note.  Notwithstanding the foregoing, the Company shall be required to
deliver an originally executed Note to the Holder.
 
[Signature page follows]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.
 
 

   
COMPANY:
 
UNIGENE LABORATORIES, INC.
 
By:         /s/ Ashleigh Palmer                    
                                                                
Name:    Ashleigh Palmer                          
                                                                
Title:      CEO                                                     

 
 
 
 
[Signature Page to Reissued Note]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


CONVERSION NOTICE


Reference is made to the Senior Secured Convertible Note (the “Note”) of UNIGENE
LABORATORIES, INC., a Delaware corporation (the “Company”), in the original
principal amount of $[__________].  In accordance with and pursuant to the Note,
the undersigned hereby elects to convert the Conversion Amount (as defined in
the Note) of the Note indicated below into Shares of Common Stock, par value
$0.01 per share (the “Common Stock”), of the Company, as of the date specified
below.
 
Date of Conversion:  ________________________
 
OR


The conversion requested hereby is conditioned upon the consummation of the
following Conversion Trigger Transaction: ___________________*
 
Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note): ___________________

Principal, applicable thereto, to be converted: ______________________________
 
Interest, applicable thereto, to be converted: _______________________________
 
Please confirm the following information:


Conversion Price: ___________________________________________________
 
Number of shares of Common Stock to be issued: ___________________________
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:


Issue to: __________________________________________________________
 
Facsimile Number: ___________________________________________________
 
Authorization: __________________________
By:  ___________________________
Title: __________________________
 
Dated:   _______________________________

 
DTC Participant Number and Name (if electronic book entry transfer):
____________
Account Number (if electronic book entry transfer): _________________________



--------------------------------------------------------------------------------

 * No such condition applies if left blank.
                                                                                                        
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Registrar and Transfer Company to issue the above indicated number of shares of
Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated September 21, 2012 from the Company and acknowledged and agreed to by
Registrar and Transfer Company.
 

  UNIGENE LABORATORIES, INC.
 
By:                                                                                           
Name:                                                                                      
Title:                                                                                        


      



